Title: From George Washington to Jacob Read, 19 August 1798
From: Washington, George
To: Read, Jacob



Dear Sir
Mount Vernon 19th Augt 1798.

The Mail of yesterday brought me your favour of the 13th Instant.
For the flattering compliment you have been pleased to make me, therein, you have all my gratitude and thanks.
With respect to the supposed injury done Mr George Izard, in the Organization of the New Corps of Artillery, I can say nothing,—1. because I had no knowledge of the arrangement, and 2. because I am unacquainted with the Plan by which the President was governed in his nominations. It would be uncandid however not to add that, on a general view of the subject I am unable to discover wherein any injustice has been done.
It is not unusual—on the contrary the practice (with very few

exceptions I believe) invariably is, that New Corps are brought in complete. They do not, for obvious reasons (among others the facility of raising them) resort to old ones for the Officers, except now & then to reward long or meritorious service, one or two may be introduced; and this as often proves injurious as beneficial, as the youngest Corps are first disbanded; and they, of consequence, thrown out of Service.
But Sir, if the principle under which Mr Izard thinks his son is aggrieved, was to obtain, what would be the consequence? It must apply in all cases similarly circumstanced, or it would be deemed, & justly, a partial measure. If then the Subalterns in the Old Corps of Artillery conceive that they are entitled to Companies in the New Corps, before new Captains should be appointed, would not the Subalterns of the four Infantry Regiments now in Service do the same with respect to the twelve additional Regiments of Infantry about to be raised? The Captns claim Majorities, and the Majors to be Colonels Commandant? ⟨&ca &ca⟩ Such a principle, were it adopted, would not fail to retard; if indeed not annihilate the Recruiting Service; But you will please to observe, my good Sir, that it is the general principle, not this particular case of Mr Izard, to which my remarks apply; although I must add, it is not so easy, in Military promotions, to make discriminations out of the usual routine, as may appear at first view.
Mr Izard, it is true, during the time he was at the Military Academy at Mentz was acquiring useful knowledge in the line of his Profession; but it is as true that, while he was absent the Subalterns of the Corps to which he belonged were performing all his tours of duty, than which few things give more discontent in an army.
That Mr Izard is an amiable and deserving young Gentleman I have not the smallest doubt, and I dare say would be an acquisition as an Aid de Camp, but as I shall have no occasion for Aids until I take the field, I shall make no establishment of my Military family (unless it be a Secretary) till that event shall arrive, or a period is fixed for it; then I shall endeavour to take a comprehensive view of characters that would suit me; unembarrassed by previous engagements; in doing which, a variety of circumstances must combine, many of them of more weight than gratifying the wishes of a friend, or my own inclinations.
Mrs Washington is thankful for the kind remembrance of her by Mrs Read and yourself, & unites with me in offering her best

wishes & compliments to you both—With great esteem ⟨& respect⟩ I am—Dear Sir Your most obedt Hble Servt

Go: Washington

